In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐3818 
BLACK EARTH MEAT MARKET, LLC, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

VILLAGE OF BLACK EARTH, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
           No. 3:14‐cv‐00674‐bbc — Barbara B. Crabb, Judge. 
                      ____________________ 

      ARGUED JUNE 1, 2016 — DECIDED AUGUST 24, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and FLAUM, Circuit 
Judges. 
    WOOD, Chief Judge. Roughly 90 miles west of Milwaukee 
lies  the  small  town  of  Black  Earth,  Wisconsin.  For  years,  a 
butcher shop operated on the plot located at 1345 Mills Street. 
While the property is not zoned for slaughtering livestock, the 
activity  had  long  been  permitted  as  a  legal  nonconforming 
use.  In  2001,  Black  Earth  Meats  (BEM)  purchased  the  prop‐
erty.  Sometime  after  2009,  the  volume  and  frequency  of 
2                                                     No. 15‐3818 

slaughter  increased.  By  2011,  neighbors  were  complaining 
about increased traffic, delivery trucks blocking the road, live‐
stock noise, foul odors, improper storage of animal parts, and 
the presence of offal, blood, and animal waste in the streets. 
Steers escaped from the facility on three occasions; each time, 
a posse had to hunt the fugitive bovine through the streets of 
Black Earth and, ultimately, shoot it dead.  
    In  2013,  the  Village  trustees  decided  to  do  something 
about the renegade slaughterhouse. It increased enforcement 
of Village regulations, ordered BEM to propose an acceptable 
plan for relocating its slaughter activities, held several public 
meetings, and in July 2014, threatened litigation. As a result 
of the Village’s threat of litigation, the U.S. Department of Ag‐
riculture (USDA) refused to guarantee a loan to BEM from the 
Bank of New Glarus. Shortly afterwards, BEM lost its financ‐
ing, closed, and then sued the Village and the members of its 
Board. The district court granted summary judgment to the 
defendants. BEM appeals, and we affirm. 
                                 I 
    In 2001, Black Earth Meats purchased the property located 
at 1345 Mills Street, in the Village of Black Earth, Wisconsin. 
For the previous 60 years, the plot had been used as a slaugh‐
terhouse and retail butcher shop. While the land was zoned 
as “B‐1 General Commercial”—a designation that did not al‐
low  the  operation  of  a  slaughterhouse—BEM’s  slaughtering 
operation  constituted  a  legal  nonconforming  use  and  thus 
was  permitted  under  the  zoning  law  in  effect  at  the  time. 
BEM’s current owner, Kemper Durand, Jr., acquired the com‐
pany and property in 2008. 
No. 15‐3818                                                         3 

     About  a  year  after  Durand  acquired  the  property,  the 
slaughter operations increased in both volume and frequency. 
This led to a crescendo in complaints from the neighbors. In 
response to these complaints, the Village hired Vierbicher As‐
sociates, an engineering and land‐use consulting firm, to in‐
vestigate  and  report  on  the  effects  of  the  BEM  facility. 
Vierbicher  delivered  its  report  to  the  Village  on  January  27, 
2011.  The  report  found  that  BEM’s  slaughter  operation  was 
responsible  for  “[i]ncreased  truck  traffic  on  local  residential 
streets”; “[i]ncreased noise due to trucks and slaughter oper‐
ations on the premises”; “[o]ffal runoff  from  the  property  
that    goes    into    storm    sewers  and  adjacent  properties”; 
“[f]lies  and  other  vermin  due  to  offal  runoff  and  outdoor  
storage  of  animal  waste  that  is  not  promptly  removed  
from the property”; and “[a]nimals escaping from the prop‐
erty.” The report concluded that BEM could “continue opera‐
tion  in  its  current  location,  but  must  do  so  within  the  con‐
straints of Village ordinances. If further complaints are made 
to  the  Village  and  found  to  be  of  merit,  abatement  actions 
and/or fines may be in order.” 
    Neighbors continued in 2012 to lodge  the  same  kinds of 
complaints about the effects of BEM’s slaughterhouse opera‐
tions. And their complaints were heard: the Village President, 
Patrick Troge, wrote a letter to BEM warning that if the prob‐
lems continued, the Village would take action, potentially in‐
cluding a nuisance abatement action or fines. 
    On  May  2,  2012,  a  Red  Angus  steer  escaped  from  BEM 
and was pursued by 12 BEM employees, one of them armed 
with a rifle, through the village. Three Dane County deputies 
eventually  arrived  on  scene  and  cornered  the  animal.  The 
showdown  ended  in  a  hail  of  gunfire;  after  the  deputies 
4                                                         No. 15‐3818 

pumped six shotgun slugs, seven rounds from an M16, and 
three .22 rifle rounds into the steer, it fell dead in the streets of 
Black Earth. This was not the first renegade beast cut down in 
the Village: steers had escaped from BEM on two previous oc‐
casions since 2009. Each fugitive had occasioned a similar re‐
sponse, and met a similar end. 
    In the meantime, Durand was looking for new financing 
for BEM’s operations. In 2013, after a search lasting more than 
a  year,  Durand  approached  the  Bank  of  New  Glarus.  New 
Glarus  agreed  to  loan  BEM  approximately  $1.3  million.  But 
the  loan  came  with  strings:  BEM  was  required  to  raise 
$525,000 on its own, and to obtain a loan guarantee from the 
USDA’s  Office  of  Rural  Development.  The  USDA  guarantee 
would cover 80 percent of the loan amount. While he initially 
opposed the loan guarantee condition, Durand eventually ac‐
quiesced; he finalized the loan agreement in August 2013. The 
USDA  provided  New  Glarus  with  a  “conditional  commit‐
ment,” which would convert into the required loan guarantee 
upon the meeting of certain prerequisites. One of those pre‐
requisites was a certification that there were “[n]o ... suits ... 
pending or threatened that would adversely affect the collat‐
eral when the security instruments are filed.” Similarly, BEM 
was required to certify that “there are no actions, suits or pro‐
ceedings  pending  or,  to  the  knowledge  of  the  [B]or‐
rower/guarantors,  threatened  against  the  Borrower/guaran‐
tors  that  may  result  in  any  material  adverse  change  in  the 
business operations ... of the Borrower/guarantors.” 
    The complaints about BEM continued unabated through‐
out 2013. (Over the course of the year, BEM was the cause of 
40  requests  for  police  service.)  On  July  10,  2013,  the  Village 
No. 15‐3818                                                        5 

trustees met with the Village’s attorney to discuss BEM’s ordi‐
nance violations and potential zoning issues. At first, the trus‐
tees considered drafting or amending ordinances specifically 
addressed at BEM. They ultimately rejected this course of ac‐
tion  out  of  concern  about  the  propriety  of  addressing  ordi‐
nances  toward  one  specific  business.  Instead,  they  decided 
that the Village should do more to enforce the already‐exist‐
ing ordinances they believed BEM was violating. At the Vil‐
lage police committee meeting the following week, the trus‐
tees  delivered  their  message  to  local  law  enforcement  offi‐
cials. 
     As  a  result  of  the  increased  enforcement,  BEM  received 
nine citations between October 1, 2013, and January 3, 2014. 
The citations had no effect on BEM’s behavior, however, and 
the complaints continued. On December 10, 2013, the Village 
Board held a public meeting “regarding nuisance and zoning 
violations associated with Black Earth Meats.” The agenda in‐
cluded  time  for  remarks  by  law  enforcement,  the  Village’s 
building inspector, a BEM representative, and the public. The 
agenda also advised that the trustees would discuss and vote 
on a “strategy to be adopted by the [Village] with respect to 
litigation in which it is or likely to become involved regarding 
[BEM].” Notice of the meeting was published. Durand spoke 
on behalf of BEM. At the conclusion of the meeting, the trus‐
tees passed a motion giving BEM 120 days to present an ac‐
ceptable  plan  for  relocating  its  slaughter  operation.  If  BEM 
failed to meet that deadline, it said, the Village would “take 
legal action to remove the slaughter operation.”  
   Troge sent the promised notice to BEM the following day. 
His  letter  noted  that  BEM’s  slaughter  operation  had  “in‐
creased to such a degree that it is now a much more intensive 
6                                                      No. 15‐3818 

commercial slaughtering operation” and had become a “nui‐
sance.” It directed BEM to relocate within a reasonable period 
and advised that if BEM failed to present an acceptable plan 
for doing so within 120 days, the Village “intend[ed] to com‐
mence legal action to abate the nuisance and secure a court 
order enjoining slaughter operations.” 
    On  December  23,  2013,  BEM  responded  to  Troge’s  letter 
with a notice of claim. The notice alleged that “as a direct re‐
sult  of  the  Village’s  Complaints,  Citations,  Resolutions  and 
Statements,” the USDA had refused to guarantee a loan from 
the  Bank  of  New  Glarus  to  BEM.  It  noted  that  without  the 
guarantee, it might not be able to obtain the loan from New 
Glarus, which would in turn affect its financing. The Village 
denied the claim on January 7, 2014. 
     The Village then extended BEM’s deadline for presenting 
its relocation plan. The plan was supposed to be presented at 
a Board meeting held on June 26, 2014, at the conclusion of 
the extended time period. Instead of the requested plan, how‐
ever, BEM presented a consultant’s report detailing four op‐
tions  for  mitigating  the  problems  its  slaughtering  created. 
Only one of those options involved relocating the operation 
to a new facility. The trustees took no action at the meeting. 
    The Board held another meeting one week later. Appear‐
ing as BEM’s representative, Durand informed the trustees of 
the financing problems BEM had experienced because of the 
Board’s  December  10,  2013  motion.  He  explained  that  BEM 
needed the New Glarus loan to continue operating, and that 
if the Board did not pass another motion authorizing slaugh‐
ter  at  the  location,  the  loan  would  not  be  forthcoming.  He 
asked the Board to pass a motion he had prepared. The pro‐
posed motion declared that slaughter was “permitted at the 
No. 15‐3818                                                      7 

[BEM] facility as a legal, nonconforming use”; that it “shall be 
permitted to continue”; and that BEM’s “normal operation ... 
is  not  a  public  nuisance.”  Troge  advised  Durand  that  the 
Board could not vote on Durand’s motion until the Village’s 
lawyer reviewed it. The plaintiffs, Durand and BEM, filed this 
lawsuit that day. 
    A week later, the Village held another meeting to discuss 
its “strategy ... with respect to litigation” regarding BEM. Du‐
rand was present and was offered the chance to speak, but he 
declined. After the public portion of the meeting, the Board 
went into a closed session. When they returned, the trustees 
passed a motion “to authorize and direct the Village attorney 
to take necessary legal action to eliminate any public nuisance 
and complaints” regarding BEM. On July 21, 2014, the Bank 
of New Glarus told Durand that it would no longer offer him 
the  previously  discussed  loan.  Although  the  Bank  did  pro‐
vide  BEM  short‐term  financing,  BEM  was  forced  to  end  its 
slaughter operations. By August 4, 2015, BEM had closed and 
listed its facility for sale. 
     BEM’s lawsuit continued. At the end of discovery, the par‐
ties  filed  cross‐motions  for  summary  judgment.  The  district 
court granted summary judgment to the defendants on BEM’s 
procedural  due  process  and  equal  protection  claims,  dis‐
missed BEM’s takings claims as unripe, and remanded BEM’s 
state‐law claims  to  the  Circuit Court for Dane County, Wis‐
consin. BEM timely appealed the district court’s dismissal of 
its  procedural  due  process  and  equal  protection  claims,  to 
which we now turn.  
8                                                          No. 15‐3818 

                                   II 
    We  review the district  court’s  rulings on  summary  judg‐
ment de novo. Advance Cable Co., LLC v. Cincinnati Ins. Co., 788 
F.3d  743,  746  (7th  Cir.  2015).  Because  the  parties  submitted 
cross‐motions  for  summary  judgment,  we  take  the  motions 
one at a time, construing all facts and drawing all reasonable 
inferences  in  favor  of  the  non‐moving  party.  Id.  Summary 
judgment is appropriate when there is no dispute of material 
fact, and the moving party is entitled to judgment as a matter 
of law. FED. R. CIV. P. 56(a). 
                                   A 
    Although our appellate jurisdiction is secure, we have no‐
ticed a question about the district court’s jurisdiction that we 
must address. Wisconsin Central, Ltd. v. Shannon, 539 F.3d 751, 
759 (7th Cir. 2008) (internal citations omitted). It relates to the 
risk that BEM’s procedural due process claims are not yet ripe, 
and if not, fall outside the permissible scope of the court’s Ar‐
ticle III power. 
                                   1 
    Under Williamson County Regional Planning Commission v. 
Hamilton  Bank  of  Johnson  City,  473  U.S.  172  (1985),  if  a  state 
provides adequate procedures for seeking just compensation, 
a property owner cannot state a takings claim in federal court 
until she has used these procedures and been denied just com‐
pensation. Wisconsin provides an inverse condemnation pro‐
cedure by which a property owner may seek just compensa‐
tion  by  initiating  condemnation  proceedings.  See  WIS.  STAT. 
ANN. § 32.10. BEM has not availed itself of this procedure. If 
its procedural due process claims are takings claims, they are 
unripe. 
No. 15‐3818                                                          9 

    We  have construed  Williamson broadly,  holding  that  “[a] 
property owner may not avoid Williamson by applying the la‐
bel ‘[procedural] due process’ to the claim.” Forseth v. Vill. of 
Sussex,  199  F.3d  363,  368  (7th  Cir.  2000)  (internal  quotation 
mark  omitted).  There  do  exist  bona  fide  non‐takings  claims 
“arising  from  land‐use  decisions”  that  “can  be  made  inde‐
pendently from a takings claim and without being subject to 
Williamson ripeness.” Id. at 370 (referring to equal protection 
claims). But labels are irrelevant: “[a] person contending that 
state or local regulation of the use of land has gone overboard 
must repair to state court.” Id. at 368 (internal quotation mark 
omitted). The question is thus whether BEM’s procedural due 
process  claims  are  really  takings  claims  in  disguise—in  this 
case, regulatory takings. If so, they are not ripe. 
    The parties do not dispute the existence of four interests 
protected by procedural due process: (1) a liberty interest in 
the occupation of slaughter; (2) a property interest in the non‐
conforming use; (3) the right to use the property for a slaugh‐
terhouse purpose; and (4) the plaintiff’s interest in its financ‐
ing  agreement  with  New  Glarus.  Because  the  second  and 
third give rise to archetypal takings claims, BEM’s due process 
claims with regard to those interests are not ripe. 
    There is some question whether BEM’s remaining claims 
are properly understood as takings claims. BEM’s briefs can 
be read to suggest as much. With regard to the New Glarus 
financing and its liberty interest in the occupation of slaugh‐
ter, BEM’s claim is essentially that the Board achieved ends it 
could have obtained through zoning with the threat of litiga‐
tion. Instead of rezoning the property and actually executing 
a taking, the Village threatened to sue. This was an action that, 
because of BEM’s financing needs, indirectly deprived BEM 
10                                                         No. 15‐3818 

of financing and forced it to shut down. If the Village could 
have achieved the same result through an actual taking, the 
most logical response might be to see if a state court would 
construe it retroactively as a taking, provide or decline to pro‐
vide compensation, and thereby provide all the process that 
was due. If BEM still had complaints when that process was 
over, it could then sue under 42 U.S.C. § 1983 and its claims 
would be ripe. 
    But BEM’s financing agreement with New Glarus and its 
liberty interest in slaughter both represent interests independ‐
ent of the property itself. We think that they may be properly 
construed  as  (non‐takings)  procedural  due  process  claims, 
and therefore as ripe. We thus proceed to the merits.  
                                   2 
    In determining whether a deprivation of procedural due 
process has taken place, we ask two questions: first, whether 
the plaintiff has been deprived of a protected liberty or prop‐
erty interest; second, if so, whether the deprivation occurred 
without  due  process.  Pro’s  Sports  Bar  &  Grill,  Inc.  v.  City  of 
Country Club Hills, 589 F.3d 865, 870 (7th Cir. 2009). BEM has 
asserted two interests whose alleged deprivation, if protected, 
would support a claim: (1) a liberty interest in the occupation 
of  slaughter,  and  (2)  its  interest  in  its  financing  agreement 
with New Glarus. The defendants do not dispute that these 
interests are cognizable under the due process clause of the 
Fourteenth  Amendment.  Instead,  the  parties  disagree 
whether any action by the Village actually deprived BEM of 
those protected interests. BEM points to four events that it be‐
lieves qualify as a deprivation: (1) the December 10, 2013 mo‐
tion; (2) the December 11, 2013 letter; (3) the failure to adopt 
Durand’s motion; and (4) the July 10, 2014 motion. 
No. 15‐3818                                                        11 

    BEM’s theory suffers from several fatal flaws. First, none 
of these actions was more than a threat of litigation—that is, 
notice  that  the  Village  intended  to  seek  enforcement  of  its 
rights. Contrary to BEM’s contention, nothing the Village did 
actually forbade slaughter, and in not passing Durand’s mo‐
tion, the Board merely declined to adopt his legal position. We 
are hard‐pressed to imagine when notice itself can be consid‐
ered a deprivation of due process, and this is certainly not such 
a case. 
    In Hussein v. City of Perrysburg, the Sixth Circuit held that 
where “a state official states his view that a citizen’s actions 
are in violation of the law and threatens litigation, this is not 
a  deprivation  of  the  citizen’s  interest  without  notice  and  an 
opportunity to be heard.” 617 F.3d 828, 832 (6th Cir. 2010). In‐
stead, the official’s statement is the “provision of notice.” Id. 
The ensuing litigation is the opportunity to be heard. Id. Proce‐
dural due process does not “demand notice as a precondition 
of notice.” Id. A contrary holding would “impose recursively 
impossible demands upon state officials who seek to enforce 
the law.” Id. 
   We find this logic sound. In general, a threat to sue cannot 
qualify as a deprivation of procedural due process. If the ac‐
tual abatement of a nuisance is not a deprivation of due pro‐
cess, mere notice that a governmental actor will pursue a nui‐
sance action in an adversary proceeding cannot constitute a 
due process violation. See Pierce v. Vill. of Divernon, Ill., 17 F.3d 
1074,  1080  (7th  Cir.  1994)  (demolition  of  partially  destroyed 
home pursuant to ex parte order not violation of due process 
where  municipality  gave  owners  “ample  notice  and  oppor‐
tunity to abate the nuisance”). 
12                                                     No. 15‐3818 

    To state a claim against a municipality under section 1983, 
“a  plaintiff  must  show  that  the  municipal  action  was  taken 
with the requisite degree of culpability and must demonstrate 
a direct causal link between the municipal action and the dep‐
rivation of federal rights.” Bd. of Cnty. Comm’rs of Bryan Cnty., 
Okl. v. Brown, 520 U.S. 397, 404 (1997). There is no such direct 
causal link here. There were four steps between the Village’s 
threat of litigation and all the deprivations except BEM’s in‐
terest in its financing agreement with New Glarus. The pur‐
ported deprivation of BEM’s right to engage in slaughter was 
a  result  of  the  fact  that  BEM  had  to  shut  down.  BEM  shut 
down because (1) it needed financing; (2) the only financing it 
could  get  depended  upon  a  guarantee;  (3)  USDA  was  the 
guarantor  (and  apparently  no  other  guarantor  was  on  the 
horizon); and (4) the USDA guarantee depended on BEM’s not 
being subject to impending litigation. Even the loss of the loan 
from  New  Glarus  depended  on  three  intermediate  causal 
steps: (1) the New Glarus agreement required a guarantee; (2) 
the USDA was the guarantor; and (3) the USDA guarantee de‐
pended on BEM’s being free from impending litigation. 
    BEM argues that Reed v. Village of Shorewood, 704 F.2d 943, 
949 (7th Cir. 1983), stands for the principle that “a municipal‐
ity is responsible for the indirect results that flow from its di‐
rect actions.” That overstates the case; indirect effects can rip‐
ple out quite a long way, and the law does not hold munici‐
palities responsible for all of them. Reed in particular does not 
support  the  idea  that  a  municipality  is  responsible  for  the 
kind of downstream effects alleged in this case. Reed held that 
even though the municipal defendant did not directly revoke 
the  plaintiffs’  liquor  license,  it  could  deprive  them  of  it 
“through harassment of customers and employees and relent‐
less, baseless prosecutions,” thereby “destroy[ing] the value 
No. 15‐3818                                                           13 

of [their] licensed  business and forc[ing] them ultimately  to 
give  up  their  Class  A  license.”  Id.  Harassment  and  baseless 
prosecutions  can  be  a  direct  cause  of  the  loss  of  a  liquor  li‐
cense; the threat of litigation and the loss of one loan may or 
may not lead to the decision to shut down a business. Moreo‐
ver, Reed’s logic depended upon an analogy to regulatory tak‐
ings, see id., and that is not BEM’s theory. 
    BEM points us to Baer v. City of Wauwatosa, 716 F.2d 1117 
(7th Cir. 1983), but it is similarly inapposite. The municipality 
in Baer had a loophole that allowed gun shops to operate with‐
out a license. Id. at 1121–22. As a result, the municipality’s rev‐
ocation of the plaintiff’s gun license did not cause him to lose 
his business. But the municipality then repealed the loophole 
and refused to issue the plaintiff a new license. Together, the 
municipality’s three actions—revoking the license, repealing 
the  loophole,  and  then  refusing  to  issue  a  new  license—di‐
rectly  deprived  the  plaintiff  of  his  gun  business.  Id.  Signifi‐
cantly, we held there that both the revocation and the repeal 
had to be wrongful for the plaintiff to state a procedural due 
process claim. Id. at 1121. BEM’s citation to Martinez v. Califor‐
nia, 444 U.S. 277, 284 (1980), which held that a parole officer 
who released a prisoner who killed someone five months later 
did  not  “deprive”  the  victim  of  life  for  Fourteenth  Amend‐
ment purposes, is unhelpful to its cause; if anything, it sup‐
ports the Village. 
    Finally,  Backpage.com,  LLC  v.  Dart,  807  F.3d  229,  230  (7th 
Cir. 2015) represents an intriguing but ultimately faulty anal‐
ogy. In Backpage.com, we held that Sheriff Dart’s “campaign of 
starving  [Backpage]  by  pressuring  credit  card  companies  to 
cut ties with its website” violated the First Amendment (not 
the Due Process Clause). Id. “The First Amendment,” it noted, 
14                                                        No. 15‐3818 

“forbids a public official to attempt to suppress the protected 
speech of private persons by threatening that legal sanctions 
will at his urging be imposed unless there is compliance with 
his demands.” Id. at 231. It is less clear that the Due Process 
Clause does so. The First Amendment is concerned with the 
chilling effect government action may have on speech; proce‐
dural  due  process  is not.  Moreover,  in  this  case,  the  Village 
threatened  only  to  litigate,  not  to  impose  sanctions  solely 
within its power. And surely BEM does not contend that the 
Due Process Clause forbade the Village from suing to abate a 
nuisance; an actual lawsuit would have had the same effect 
on BEM’s protected interests as the threat of one. 
    Even if the threat of litigation could in itself constitute a 
violation of due process and were a sufficiently direct cause 
of BEM’s alleged deprivations, there is no reason to think that 
the process accorded to BEM was inadequate. Procedural due 
process generally requires only “notice and an opportunity to 
be heard.” Dusenbery v. United States, 534 U.S. 161, 167 (2002) 
(internal quotation marks omitted). “Cities may elect to make 
zoning decisions through the political process ... with no hear‐
ings of any kind.” River Park, Inc. v. City of Highland Park, 23 
F.3d  164,  166  (7th  Cir.  1994).  Here,  the  Village  did  not  even 
make a zoning decision. Even if it had, BEM received notice 
and a hearing at every turn. It received notice for every rele‐
vant Board meeting. Durand spoke at the December 10, 2013 
meeting. Durand spoke at length in support of his motion at 
the July 2, 2014 meeting. Durand was given the opportunity 
to speak at the July 10, 2014 meeting; he declined to do so. The 
question arises what other process the Village could have pro‐
vided before stating its intention to pursue enforcement of le‐
gal rights. 
No. 15‐3818                                                            15 

    BEM’s attempt to answer that question is largely nonsen‐
sical.  The  only  additional  process  it  identifies  seems  to  be 
more  specific  notice.  (It  treats  the  December  10  and  July  10 
motions as notice; that concession disposes of any claims that 
these motions constituted an official deprivation.) It contends 
that the “language of the Motions do [sic] not inform” BEM 
“that they have an opportunity to object nor does it include 
any information relating to specifics of the plan that must be 
presented in order to  avoid such ‘legal action.’” It also con‐
tends that there was “no clear indication of what ‘legal action’ 
[would] be taken.” But the record leaves no doubt that BEM 
knew  it  had  the  opportunity  to  object:  it  did  so  at  several 
meetings.  It  presented  alternate  motions.  And  the  Village 
stated clearly what legal action it intended to take: an action 
for nuisance abatement. Even if BEM had a protected right at 
stake, the process the Village used met constitutional stand‐
ards.  
                                    B 
    BEM’s  last  hurrah  is  a  “class  of  one”  equal  protection 
claim.  In  order  to  proceed,  it  must  show  that  it  was  “inten‐
tionally treated differently from others similarly situated and 
that there is no rational basis for the difference in treatment.” 
Vill.  of  Willowbrook  v.  Olech,  528  U.S.  562,  564  (2000)  (per  cu‐
riam). BEM argues that where official action is motivated only 
by “sheer malice, vindictiveness, or malignant animosity,” the 
victim states an equal protection claim and is not required to 
provide evidence of a better‐treated comparator. Fenje v. Feld, 
398  F.3d  620,  628  (7th  Cir.  2005)  (internal  quotation  marks 
omitted);  Hilton  v.  City  of  Wheeling,  209  F.3d  1005,  1008  (7th 
Cir. 2000) (so‐called “vindictive action” equal protection cases 
16                                                        No. 15‐3818 

require  proof  of  “a  totally  illegitimate  animus  toward  the 
plaintiff by the defendant”).  
     The law on that point is up in the air, see Del Marcelle v. 
Brown Cnty. Corp., 680 F.3d 887 (7th Cir. 2012) (en banc), but we 
can assume for present purposes that BEM’s position is cor‐
rect.  As  the  Supreme  Court  noted  in  Olech,  “the  purpose  of 
the equal protection clause of the Fourteenth Amendment is 
to secure every person within the State’s jurisdiction against 
intentional and arbitrary discrimination.” 528 U.S. at 564 (in‐
ternal quotation marks omitted). If a plaintiff can show that it 
was  a  victim  of  intentional  and  arbitrary  discrimination 
through direct evidence, there is no reason it should be forced 
to jump through additional evidentiary hoops. See Swanson v. 
City of Chetek, 719 F.3d 780, 784 (7th Cir. 2013) (“If animus is 
readily obvious, it seems redundant to require that the plain‐
tiff show disparate treatment in a near exact, one‐to‐one com‐
parison to another individual.”). 
    BEM’s problem is that there is no evidence of animus in 
this  case.  While  the  Village  trustees  made  no  secret  of  their 
intent  to  force  BEM  to  move  its  slaughterhouse  operations 
(and were happy once it shut down), there is no evidence that 
they  were  motivated  by  malice  or  animosity.  They  were  re‐
sponding to a drumbeat of complaints from BEM’s neighbors 
about increased traffic, delivery trucks blocking the road, live‐
stock noise, foul odors, improper storage of animal parts, and 
offal runoff, blood, and animal waste in the streets. They re‐
sponded more forcefully from 2011 onward to BEM than they 
had  in  the  past  because  BEM’s  new  owner  significantly  in‐
creased slaughter activities. In directing deputies to “feel free 
to  write  a  citation”  if  they  “s[aw]  a  violation,”  the  trustees 
No. 15‐3818                                                       17 

were at most building a record in anticipation of a nuisance 
abatement suit.  
    As  a  result,  although  the  Village  pursued  a  campaign 
against  continued  slaughter  activities  by  BEM  at  its  current 
location,  it had a rational basis for doing so. See Geinosky v. 
City of Chicago, 675 F.3d 743, 747 (7th Cir. 2012) (class‐of‐one 
equal protection claim requires that state actor has no rational 
basis for singling out plaintiff). It was BEM’s burden “to elim‐
inate any reasonably conceivable state of facts that could pro‐
vide a rational basis for the classification.” D.B. ex rel. Kurtis 
B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013) (citations omitted). 
It has failed to do so.  
    Lastly, BEM has not suggested a sufficiently similar com‐
parator. It needed to find someone (or something) that shared 
with it all the principal, pertinent characteristics. Swanson, 719 
F.3d at 784. BEM offers David W. Heiney’s, a restaurant and 
bar, but Heiney’s does not fit the bill. The tavern was not re‐
sponsible for livestock noise, foul odors, improper storage of 
animal parts, and offal runoff, blood, and animal waste in the 
streets  (let  alone  half‐ton,  horned  desperadoes).  There  is  no 
evidence that the Village received complaints from neighbors 
of Heiney’s in any way similar to those it received about BEM. 
That provides an independent reason to reject the equal pro‐
tection theory. 
                                 III 
    The district court correctly granted summary judgment to 
the defendants on BEM’s procedural due process and its equal 
protection claims. We therefore AFFIRM its judgment.